DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12, 13, 15-24 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 13, 15-24 and 28-31 are also rejected for the same reason as that of claim 12, as they are dependent from claim 12 and thus inherit the same deficiencies as that of claim 12.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12, 13, 16-18, 23, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0158707) in view of Vu et al. (US 2007/0192910).
In re claim 12, Lee et al. in view of Vu et al. teach a method comprising 
receiving and storing at a social robot near-field originating data indicative of an attribute of at least one person, i.e. using a social robot 100 (e.g. Fig. 1) having a near-field processor 130 (Fig. 2) along with the input devices 132, the robot control output 134, the memory device 136 and the communication module 128 to receive and store the activity/movement of a human (para [0017], [0018], [0024]. [0025], [0036]) when the human is near to the social robot, similar to Vu’s teachings, wherein Vu et al. teach that as the human is near to the social robot 10 (e.g. near to the social robot by 2-10 inches, [0031]), a processor can be used to receive and store the social robot near-field originating data indicative the activity/movement of the human, Figs. 1-10, [0031]);
receiving and storing at the social robot far-field originating data indicative of an attribute of at least one other person, i.e. using the social robot 100 (e.g. Fig. 1) having a far-field processor 130 (Fig. 2) along with the input devices 132, the robot control output 134, the memory device 136 and the communication module 128 to receive and store the activity/movement of a human (para [0017], [0018], [0024]. [0025], [0036]), when the human is far away from the social robot, similar to Vu’s teachings, wherein Vu et al. teach that as the human is far away the social robot 10 (e.g. far away from the social robot by more than 10 inches, [0031]), a processor can be used to receive and store the social robot far-field originating data indicative the activity/movement of the human, Figs. 1-10, [0031]);
identifying at least one of the person 190 (Fig. 1) or USER 1 (Fig. 4) and the other person (i.e. USER 2, Fig. 4, or one of the plurality users, para [0022]) based on at least one of the near-field originating data and the far-field originating data, i.e. identifying an user 190 or USER1 based on the near-field and the far-field data via the processor 130; and
engaging in a social interaction with an identified person speech, animation and movement of the social robot 100 (para [0016], [0017]), wherein the social interaction is modulated based on an emotional state of the identified person, and wherein the emotional state is determined based on indicators comprising facial expression, eye movement, activity level and type of activity level of the identified person (i.e. user’s emotional status including face or head moves, eye contact with the robot, smiling, and gestures, para [0019], [0025]). 

    PNG
    media_image1.png
    489
    589
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    559
    413
    media_image2.png
    Greyscale

	In re claim 12, Lee et al. do not teach that the near-field originating data is capture via one or more touch sensitive sensors of the social robot.  Vu’s teachings would remedy Lee’s deficiency, as Vu et al. teach integrating the touch sensitive sensor 18 with the social robot 10 (Fig. 1a).   Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to include the touch sensitive sensor, as taught by Vu et al., into the social robot of Lee.  The motivation for doing so is to improve the interaction between human and the social robot.
	
In re claim 13, Lee et al. teach tracking the at least one identified person with a beam formed from audio data received by at least one microphone of the social robot 100 (para [0019], [0024]).

In re claim 16, Lee et al. teach further comprising disengaging with the at least one identified person (i.e. USER1) and engaging with the at least one other person (i.e. USER2) based, at least in part, upon an indication by the at least one other person of a desire to speak, because the social robot 100 can interact with a plurality users in the way of finishing interacting with USER1 and then interacting with USER2 or USER3, etc (Fig. 4 and para [0021], [0022]).

In re claim 17, Lee et al. teach that the indication is derived from at least one of a non-verbal and a paralinguistic social cue (e.g. tone of voice, volume of voice, speed of voice, para [0037]).

In re claim 18, Lee et al. teach that a mode of engaging in the social interaction is based, at least in part, on an attribute of the person interacting with the social robot 100, the attribute selected from the list consisting of age (e.g. elderly person, para [0034]), the emotional state (para [0025]), gender (para [0034]), posture (para [0025]), gaze direction (i.e. eye contact, para [0025]) and degree of fatigue (i.e. weak to speak, para [0034]).

In re claim 23, Lee et al. in view of Vu et al. teach comprising storing information describing the appearance and disappearance from persons within both the near- field and far-field, i.e. applying an algorithm along with the memory device to the input data of the users responses storing the users’ character classes in a database within the near-field and far-field (para [0005] - [0007], [0018], [0026], [0038] and [0039]).  (Note: Vu reference remedies the deficiencies of Lee regarding “near-field originating data” and “far-field originating data”, as stated above in the rejection against claim 12).

In re claim 24, Lee et al. teach that engaging in a social interaction comprises moderating a meeting, as the robot is capable of interacting with at least two persons simultaneously, which is considered moderating a meeting (Fig. 4 and para [0021], [0022]).

In re claim 28, Lee et al. teach at least one of the people is identified by connecting with a device of at least one of the people, and wherein the device is different from the social robot, i.e. at least one of the people is identified by connecting with a video camera (para [0019], [0024]), which is different from the social robot.
8.	Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Vu et al., as applied to claim 12 above, and further in view of Pakzad (US 8,594,701).
In re claim 15, Lee et al. in view of Vu et al. failed to teach processing at least one of the near-field originating data and the far-field originating data using a grid-based particle filter model to determine a physical state of at least one of the persons.  
Pakzad, however, in an analogous art, teach utilizing the grid-based particle filter for tracking a location of an object (col. 7, lines 25-30).  
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Pakzad’s teachings to the method of Lee in view of Vu et al. for the purpose of tracking the physical location of the person during interacting with the robot.  

In re claim 31, although Lee et al. in view of Vu et al. do not expressly teach that the emotional state of the identified person is determined based on a body temperature, speech prosody, keyword usage, and feeling of the identified person, Lee et al. do suggest that the person may be a patient residing in a health care facility (para [0015]).  Thus, one of the ordinary skill in the art, before the effective filing date of the claimed invention, would have comprehended that Lee’s teachings imply the foregoing limitations.  This is because health care provider would be definitely interested in monitoring body temperature, speech prosody, keyword usage, and feeling of the patient with the assistance of the robot.
9.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Vu et al., as applied to claim 12 above, and further in view of Wolfe et al. (US 2013/0085625).
In re claim 22, Lee et al. in view of Vu et al. do not teach utilizing at least one of a heuristic proposal distribution and a heuristic transition model to capture a state of at least one of the at least one person and the at least one other person.  
	Wolfe et al., however, in an analogous art, teach utilizing heuristic algorithms to analyze the operational issues of the robot (para [0034], [0044]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Wolfe’s teachings in the method of Lee in view of Vu et al. so that the heuristic algorithms can be utilized to capture a state of at least one of the at least one person and the at least one other person.  The motivation for doing so is to provide an effective means for managing the operational issues of the robot.

10.	Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Vu et al, as applied to claim 12 above, and further in view of Lathan et al. (US 2002/0120362).
In re claim 19, Lee et al. in view of Vu et al. failed to teach engaging in a social interaction comprises engaging in an interactive story telling exercise that comprises: receiving audio data comprising a reading of a story; and directing audio produced from the received audio data to at least one of the at least one person and the at least one other person.  
Lathan et al., however, in an analogous art of social interaction between the robot and human, teach a system integrating the robotic apparatus with an interactive platform 710 having interactive story telling feature 725 (para [0080] and Fig. 21) for the robot to interact with the user.  


In re claim 21, Lathan’s teachings would remedy the deficiencies in teachings of Lee et al. in view of Vu et al., as Lathan et al. teach the robot 10 engaging in the interactive story telling exercise with the person (Fig. 8), which comprises at least one of displaying on a display device (i.e. a video monitor, para [0067]) of the social robot visual indicia of an attribute of the audio data and movement of at least one moveable segment of the social robot 10 (Fig. 33 and para [0049], [0091], [0095]).  By combining Lathan’s teachings with teachings of Lee in view of Vu et al., it would provide excitement for the social interaction between the robot and human. 

11.	Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Vu et al, as applied to claim 28 above, and further in view of Abbas et al. (US 2012/0210217).
In re claim 29, Lee et al. in view of Vu et al. do not teach comprising decoding personal data associated with at least one of the people based on detection of a UUTD broadcasted by the device.  
Abbas et al. teach that the image data recorded by the image recorder (e.g. the video camera in Lee reference) need to be decoded to generate pixel data for editing and storing in the media file of an asset data structure (para [0174], [0212 and Figs. 8, 20), wherein the decoded data is based on a UUID generated by a media creation device such as the video camera (para [0212]).  
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Abbas’s teachings to the method of Lee et al. in view of Vu et al. so that the image data of the identified people can be properly processed via UUID, which in turn would be beneficial to the data communication during the social interaction between the robot and human.

In re claim 30, Abbas’s teachings also remedy the deficiencies of Lee and Vu, because Abbas et al. teach collecting data from social network (e.g. internet, para [0482]), which can be used to collect personal data of the people.
	
12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. in view of Vu et al. and Lathan et al., as applied to claim 19 above, and further in view of Hosoi et al. (US 2005/0008171).
	In re claim 20, the combined teachings of Lee et al., Vu et al. and Lathan et al. failed to teach applying a preset filter to the audio data.  

Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the preset filter, as taught by Hosoi et al., with the method of Lee et al., Vu et al. in view of Lathan et al during the interactive story telling exercise in the social interaction between the robot and human.  The motivation for doing so is to provide an effective means for improving the sound quality in the story telling exercise.

Response to Arguments
13.	Applicant’s arguments submitted on 11/20/20 have been considered but are moot because the arguments do not apply to the combined references being used in the current rejection.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 21, 2021



/HSIEN MING LEE/